  Case 19-22575       Doc 37   Filed 02/23/21 Entered 02/23/21 15:50:08            Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                      )               BK No.:     19-22575
Nicholas G Johnson                          )
                                            )               Chapter: 13
                                            )
                                                            Honorable A. Benjamin Goldgar
                                            )
                                            )
               Debtor(s)                    )

                            Order Dismissing Case For Material Default

       This matter coming before the Court on Trustee's Motion to Dismiss for Material Default, the
court having heard the facts and the arguments of Counsel,



IT IS HEREBY ORDERED:



      1. This case is dismissed.




                                                        Enter:


                                                                 Honorable A. Benjamin Goldgar
Dated: February 23, 2021                                         United States Bankruptcy Judge

 Prepared by counsel of Movant:
 Office of the Chapter 13 Trustee

 Marilyn O. Marshall

 Suite 800

 224 South Michigan Avenue

 Chicago, IL 60604-2500

 (312) 431-1300
